 

Advanced Biomedical Technologies Inc. 10-K [abmt-10k_103115.htm]

 

Exhibit 10.1 

Loan Agreement

 

TTD/ABMT/L1510-01  

 

Lender:TITAN TECHNOLOGY DEVELOPMENT LIMITED Address:1903 HING YIP COMMERCIAL
CENTRE, 272 DES VOEUX ROAD CENTRAL, HONG KONG.  (Hong Kong Company Registration
No.: 718332)

  

Borrower:ADVANCED BIOMEDICAL TECHNOLOGIES, INC.



Address:350 FIFTH AVE., 59TH FLOOR, NEW YORK, NY 10118  USA (Incorporated in the
State of Nevada, USA)

   

Borrower is the controlling shareholder of Shenzhen Changhua Biomedical
Engineering Co. Ltd., approved by Shenzhen Bureau of Trade and Industry’s
permit, February 25, 2008 (2008) No. 0539 and Guangdong Shenzhen Joint Venture
Permit (2008) No. 0008. Shenzhen Changhua Biomedical Engineering Co., Ltd. is a
company engaged in research and development and production of biodegradable
medical materials. Lender is a major shareholder of Borrower.

 

1)Loan:     Lender agrees to advance to Borrower’s subsidiary Shenzhen Changhua
Biomedical Engineering Co., Ltd. (Changhua) the total amount of USD480,000 -
(Four Hundred and Eighty Thousand US dollars).     Borrower accepts that Lender
may send the total amount in several advances using different financial
institutions, associated companies or individuals that is appointed by Lender.

  

2)Use of Proceed: For Changhua’s R&D, Clinical Trial, GMP Facilities Upgrading
and Operation Expenses.

 

3)Interest Rate: Annual interest rate is seven percent (7%).

 

4)Loan Repayment period: 12 months

 

5)Repayment:     Debt maturity: after 12 months, Borrower will repay Lender the
total amount of loan plus interest.     Outstanding loan: after 6 months, Lender
may demand the return of part of the loan plus interest occurred.

  

6)Repayment Methods and Repayment Source     Repayment Methods: cash or
securities;     Repayment Source: banks and securities firms.

 

 

 

   

7)Warranty:     Borrower and its subsidiary guarantee that the loan will be used
for the purposes stipulated in this agreement and the fund may not be used for
other purposes or illegal activities;

 

Borrower will return the loan within the terms stipulated in this agreement;

 

Borrower and its subsidiary agree to accept the supervision of Lender on the use
of proceed provided under this agreement.

 

8)Miscellaneous     This Agreement may not be amended or modified except by a
writing executed by each of the parties. Neither party shall assign (including
the engagement of subcontractors) any of its rights or obligations under this
Agreement without the prior written consent of the other party. The provisions
of this Agreement, including without limitation the obligation to make loan and
interest repayments, shall be binding on Borrower, its Parent Company, its
successors and assigns. All terms of this Agreement, which by their nature
extend beyond its termination, shall remain in effect until fulfilled, and shall
apply to the respective successors and assigns of the parties;      This
Agreement, including all controversies arising from or relating to performance
under this Agreement, shall be governed by and construed in accordance with the
laws of Hong Kong, China. Venue for any action or dispute arising from or
relating to this Agreement shall conclusively lie in the Courts located in Hong
Kong, China. Each party hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens.

 

      Lender: TITAN TECHNOLOGY DEVELOPMENT LIMITED



Signature: /s/ Chi Fung YU  



Name and Title: Chi Fung YU, Chairman  

 

    Borrower: ADVANCED BIOMEDICAL TECHNOLOGIES, INC. Signature: /s/ Hui Wang  

Name and Title: Hui Wang, Director and Chief Executive Officer     Date: October
31, 2015

 

 